Citation Nr: 1108294	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial compensable rating for residuals of a medial meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had verified active military service from July 1976 to July 1980 and from December 2003 to March 2005.  Documents of record establish that the Veteran recently completed another period of active duty that began on August 12, 2009.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for residuals of a medial meniscus tear of the right knee and assigned a noncompensable initial rating; denied service connection for bilateral hearing loss; and denied service connection for tinnitus.

In his notice of disagreement, the Veteran indicated that he was only appealing the denial of service connection for left ear hearing loss.  Hence, the issue has been characterized accordingly.  

The Veteran was scheduled for a personal hearing before a hearing officer at the RO in August 2009.  The hearing was subsequently canceled because the Veteran was being deployed to Kosovo.  There is no indication that the hearing was rescheduled upon the Veteran's return from active duty.  However, in light of the decision herein which grants service connection for left ear hearing loss, and for tinnitus, the Board finds that a remand for such hearing in regard to these issues would serve no useful purpose.  

The issue of entitlement to an initial compensable rating for residuals of a medial meniscus tear of the right knee is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran received the Combat Action Badge, and his assertions of exposure to acoustic trauma in service are consistent with the circumstances of his service.  

2.  Left ear hearing loss was demonstrated on examination for entrance to active duty in December 2003.  

3.  Upon discharge examination in February 2005, the Veteran's left ear hearing acuity worsened and upon evaluation in August 2006, his hearing met the criteria for hearing loss disability by VA standards.  

4.  The Veteran's statements that he has experienced tinnitus since service are credible and consistent with the circumstances of his service.  


CONCLUSIONS OF LAW

1.  Pre-existing left ear hearing loss disability was chronically aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting service connection for left ear hearing loss disability and tinnitus, the Board finds that any error with regard to the VCAA duties to notify and/or assist is harmless.  

Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss or tinnitus (as organic diseases of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The evidence reflects that the Veteran served in Iraq.  His awards and decorations include the Combat Action Badge.  His service treatment records show that on enlistment examination in December 2003, audiometric studies revealed puretone thresholds of 5, 0, 10, 35, and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  It was noted that he was routinely noise-exposed.  In February 2005, audiometric studies revealed puretone thresholds of 10, 5, 10, 35 and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  It was noted that he had steady noise exposure.  At a routine medical examination in August 2006, audiometric studies revealed puretone thresholds of 5, 5, 10, 40 and 10 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Upon VA examination in May 2008, audiometric studies revealed puretone thresholds of 0, 0, 10, 40 and 15 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  The examiner noted that the Veteran's left ear hearing did not change during his period of active duty; hence, she concluded that it was less likely that it was due to his military service.  

Based on the evidence of record, and the above applicable law, decreased left ear hearing acuity at 3000 hertz was initially manifest prior to entry to active duty upon audiogram in December 2003.  As such, the presumption of soundness on entrance to service as to the left ear hearing loss does not attach.  The law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but may bring a claim for service connection based upon aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2010) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Here, although the Veteran's hearing acuity at 3000 hertz stayed the same upon discharge examination in February 2005, his hearing acuity worsened at 500 and 1000 hertz.  Moreover, although he did not meet the criteria of 38 C.F.R. § 3.385 for hearing loss disability at that time of his separation, his examination conducted in August 2006, approximately 17 months after his release from duty clearly shows that he now does.  Additionally, although the May 2008 VA examiner concluded that it was unlikely that the Veteran's left hearing loss was related to his military service, she based her opinion on the supposition that the Veteran's left ear hearing was the same at entrance and separation.  However, this is inaccurate as his puretone thresholds at 500 and 1000 hertz were recorded at higher levels - and the Veteran was clearly exposed to acoustic trauma during his period of active duty in a combat zone.  Left ear hearing loss disability for VA purposes was demonstrated on VA audiometric examination in May 2008.  Consequently, resolving any doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss disability is warranted from this date.  

With regard to the issue of service connection for tinnitus, the Board observes that there is sufficient evidence to establish that the Veteran was exposed to gunfire in service, and his assertions regarding exposure to acoustic trauma are consistent with his service as well as supported by the narrative information contained in the record in his service treatment records.  See 38 U.S.C.A. § 1154(a), (b).  Moreover, the Veteran is competent to report that he has experienced ringing in his ears since 2005, and the Board finds those assertions to be credible.  The Board observes that in a post-deployment questionnaire completed in January 2005, the Veteran denied ringing in his ears.  However, he subsequently reported tinnitus in another post-deployment health assessment completed in December 2007 and his service records indicate that he served in a combat engineer battalion.  Upon VA examination in May 2008, the Veteran was diagnosed with tinnitus due to acoustic trauma.  Consequently, resolving any reasonable doubt in his favor, the Board finds that service connection for tinnitus is also warranted.

ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.  

	(CONTINUED ON NEXT PAGE)

REMAND

In his substantive appeal, dated and received in May 2009, the Veteran requested a hearing at the RO before a Decision Review Officer including with regard to his appeal for an initial compensable rating for residuals of a medial meniscus tear of the right knee.  As noted above, the Veteran was scheduled for a personal hearing before a hearing officer at the RO in August 2009.  However, the hearing was subsequently canceled because the Veteran was being deployed to Kosovo.  There is no indication that the hearing was rescheduled upon the Veteran's return from active duty.  

The Veteran was most recently provided a VA examination with regard to his right knee in May 2008.  He complained of continued right knee pain in his substantive appeal dated and received in May 2009.  Additionally, the Veteran's representative noted the Veteran's continuing complaints of pain in a written brief dated in January 2011.  The Veteran's representative requested that the Veteran be afforded a current VA examination in light of his recent return from active duty in 2010.  

In view of the foregoing, the appeal is remanded for the following action:

1.  Obtain verification of the exact dates, and types, of the Veteran's military service from deployment on August 12, 2009.  Also request all service personnel and medical records for this period of service.

2.  Contact the Veteran and request that he identify the names and addresses of all providers of medical treatment for his right knee disability since 2008.  After obtaining any authorization from the Veteran necessary for the release of such records, contact all identified providers and request the pertinent medical records.

3.  Following completion of the above, schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected right knee disability.  All indicated tests must be performed, including range of motion testing in degrees.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The veteran is advised that a failure to report for a scheduled examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

4.  Following completion of the above, schedule the Veteran for a hearing at the RO before a Decision Review Officer, unless otherwise indicated.

5.  Thereafter, readjudicate the issue of entitlement to an initial compensable rating for residuals of a medial meniscus tear of the right knee.  If the benefit sought is not granted, issue a supplemental statement of the case, and afford the appropriate period to respond.  The case should then be returned to the Board for further appellate consideration, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


